The grounds of the motion to certify are as follows:
1. Because the judgment is one for personal injury alleged to have been due to the negligence of the operation of one of the state educational institutions created by Section 7975 et seq.
2. The cause is an action against the Board of Trustees of the Combined Normal and Industrial Department at Wilberforce University, five members of which board are appointed by the Governor, by and with the consent of the Senate, and such institutions is supported by funds belonging to the State of Ohio, appropriated out of the treasuary of said state by statute, said board being appointed to have direction, Supervision and conduct of such institution.
3. The decision in this cause is to the effect that the operation of said Combined Normal and Industrial Department belonging to the state is jointly controlled by the state and Wilberforce University.
4. There is error, prejudicial to the plaintiff in error because such action cannot be maintained against this plaintiff in error,
5. The court erred in refusal to quash the service of summons against this plaintiff in error.
6. The court has no jurisdiction.